Name: Commission Regulation (EEC) No 1914/88 of 30 June 1988 laying down precautionary measures for cereals
 Type: Regulation
 Subject Matter: prices;  agricultural policy
 Date Published: nan

 1 . 7. 88 Official Journal of the European Communities No L 168/ 119 COMMISSION REGULATION (EEC) No 1914/88 of 30 June 1988 laying down precautionary measures for cereals THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 5 and 155 thereof, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1097/88 (2), Whereas the marketing year for cereals commences on 1 July ; whereas the Commission has submitted to the Council suitable proposals for the fixing of the prices and other factors for the 1988/89 marketing year ; whereas it has proposed in particular a reduction in the intervention price for durum wheat and in the monthly increments for all the products concerned and a reduction in the minimum price for potatoes to be paid by potato-starch manufacturers ; whereas, despite all the Commission's efforts, the Council has not, to date, adopted in particular the prices for those products for the 1988/89 marketing year pursuant to Article 3 ( 1 ) of Regulation (EEC) No 2727/75, nor determined the amounts of the co-responsibility levy provided for in Article 4 of the abovementioned Regulation ; whereas the by virtue of the powers, conferred on it by the Treaty, must therefore adopt the precautionary measures essential to ensure that the common agricultural policy continues to operate in the cereals sector ; whereas these measures are taken as a precaution and are without prejudice to any subsequent decisions adopted by the Council for the 1988/ 1989 marketing year ; Whereas these precautionary measures should in particular be aimed at ensuring the continuity of the intervention arrangements ; whereas, to that end, amounts should be fixed corresponding to the prices adopted by the Commission in its proposals to the Council for the 1988/89 marketing year and which met with a wide majority within the Council ; whereas those amounts correspond to those in force during the 1987/88 marketing year, with the exception of durum wheat for which the alignment of prices with common wheat commenced by the Council in 1986/87 should be continued in view of the relationship between the prices of the cereals in question and the imbalance on the market for durum wheat ; whereat maintaining the intervention price for durum wheat even on a provisional basis would entail a serious risk of massive buying-in and accordingly detrimental disturbance for the management of the market in the product in question ; Whereas aid for durum wheat is an indispensible factor in the arrangements in force for that product ; whereas, in view of the arrival of the new harvest and the fact that the operative event for entitlement to the aid is deemed to have occurred on 1 July, an amount of aid should be fixed as a precaution at the level in the proposal from the Commission, the aim of which, as regards aid to durum wheat, is partly to offset the continuing fall in prices ; Whereas the threshold prices are derived from the target prices, which are fixed by the Council ; whereas, in order to ensure that the import and export arrangements for cereals and processed products continue to operate, a price should be calculated to be used as a basis for calculation both for the fixation of the levies and for the adjustments to be made in the event of advance fixing of the levy and of the refund ; Whereas the intervention and threshold prices are the subject of monthly increments ; whereas those monthly increments are one of the key factors in the operation of the current intervention arrangements and in external trade in cereals ; whereas, in order to encourage more regular disposal of stocks and accordingly to avoid detrimental disturbances for the management of the market, those increments should be reduced to some extent ; Whereas the co-responsibility levies provided for in Articles 4 and 4b of Regulation (EEC) No 2727/75 are an essential mechanism for ensuring balance in the cereals sector ; whereas the amounts fixed under these precau ­ tionary measures should be maintained for June at 5,38 ECU per tonne ; Whereas, as a precautionary measure, the minimum amount which starch manufacturers must pay to potato producers as the minimum price referred to in Article 1 of Council Regulation (EEC) No 1008/86 of 25 March 1986 laying down detailed rules for production refunds applicable to potato starch (3) should also be fixed ; whereas, in order to ensure equal competition between the potato-starch industry and the cereal-starch industry and to maintain the link between the supply prices of raw materials intended for the manufacture of cereal and potato starch, the minimum price to be paid by potato ­ starch manufacturers to potato producers should be reduced in order to take account of the impact of the reduction in the market prices for cereals ; Whereas Article 68 of the Act of Accession resulted, in Spain, in a price level different from that of the common prices ; whereas, pursuant to Article 70 ( 1 ) of the Act of Accession, the Spanish prices should be aligned with the common prices each year at the beginning of the marketing year ; whereas the criteria laid down for that alignment lead to the fixing of Spanish prices as given below, (  ) OJ No L 281 , 1 . 11 . 1975, p . 1 . 0 OJ No L 110, 29 . 4. 1988 , p . 7. (3) OJ No L 94, 9 . 4. 1986, p. 5. 1 . 7 . 88 No L 168/ 120 Official Journal of the European Communities HAS ADOPTED THIS REGULATION :  513,63 ECU per tonne for durum wheat groats and meal . Those amounts shall also be taken into account for the adjustments to be made in the event of advance fixing of the import levies and of the export refunds. Article 1 1 . From 1 July 1988 , the amounts to be taken into account for the intervention prices provided for in Article 3 of Regulation (EEC) No 2727/75 shall be as follows : (ECU/tonne) Community of Ten Spain Common wheat Rye Barley Maize Grain sorghum Durum wheat 179,44 170,47 170,47 179,44 170,47 276,34 174,86 162.85 161,17 174,86 161,17 221,90 Article 3 1 . The prices in Article 1 shall , in the period November 1988 to May 1989 inclusive, be increased each month by an additional increment at a unit rate of :  1,50 ECU per tonne for cereals other than durum wheat,  2,03 ECU per tonne for durum wheat. 2. The prices in Article 2 shall , for the period August 1988 to May 1989 inclusive, be increased each month by an additional increment at a unit rate of :  2,03 ECU per tonne for durum wheat,  1,50 ECU per tonne for all other basic cereals referred to in Article 2,  2,27 ECU for wheat, meslin and rye flour and common wheat groats and meal ,  3,21 ECU for durum wheat groats and meal. The increments in force for May 1989 shall remain applicable in June 1989 . Those prices shall be adjusted in accordance with the quality increases and reductions provided for by Commission Regulation (EEC) No 1 570/77 ('). 2 . For common wheat of bread-making quality meeting the specific quality criteria laid down in Regulation (EEC) No 1570/77, the intervention price indicated in paragraph 1 shall be increased by 3,59 ECU/tonne . For rye of bread-making quality meeting the specific quality criteria laid down in Regulation (EEC) No 1570/77, the intervention price indicated in paragraph 1 shall be increased by 8,97 ECU/tonne . Article 4 In Spain, Greece, France and Italy, the agencies designated by the Member States shall pay aid for durum wheat, pursuant to Article 10 of Regulation (EEC) No 2727/75 in respect of the regions listed in the Annex to Council Regulation (EEC) No 3103/76 (2), of :  137,05 ECU per hectare for the Community of Ten,  54,49 ECU per hectare for Spain . Article 2 The prices to be used to determine the import levies shall be :  245,68 ECU per tonne for common wheat and meslin,  223,38 ECU pep tonne for rye, barley, maize, buckwheat, grain sorghum, millet and canary seed,  214,44 ECU per tonne for oats,  330,29 ECU for durum wheat,  370,70 ECU per tonne for wheat flour and meslin flour,  341,73 ECU per tonne for rye flour,  400,36 ECU per tonne for common wheat groats and meal, Article 5 1 . The unit amount of the co-responsibility levy referred to in Article 4 of Regulation (EEC) No 2727/75 shall remain at 5,38 ECU per tonne . 2. The amount of the additional co-responsibility levy referred to in Article 4b of Regulation (EEC) No 2727/75 0 OJ No L 351 , 21 . 12. 1976, p. 1 .(') OJ No L 174, 14. 7. 1977, p. 18 . 1 . 7 . 88 Official Journal of the European Communities No L 168/ 121 shall be 5,38 ECU per tonne for the Community of Ten and 5,25 ECU per tonne for Spain . minimum factory gate price referred to in Article 1 of Regulation (EEC) No 1008/86 . Article 7 This Regulation shall enter into force on 1 July 1988 . The provisions of this Regulation shall apply without prejudice to any subsequent decisions to be adopted, where appropriate, by the Council for the 1988/89 marketing year. Article 6 Potato-starch manufacturers shall pay potato producers for the quality of potatoes needed to manufacture one tonne of potato starch an amount of 264,74 ECU as the This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 30 June 1988 . For the Commission Frans ANDRIESSEN Vice-President